Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 2-39 are pending. Claims 2-39 are being examined in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray et al. (US 2006/0154862) in view of Dolitzky (US 2006/0052586) as evidenced by Schwartz et al. (PALL, Life Sciences, Diafiltration: A Fast, Efficient Method for Desalting, or Buffer Exchange of Biological Samples, 2003).
The claims are directed to a method for preparing a composition comprising glatiramer acetate.
Ray et al. teach a method for preparing a glatiramer acetate (paras [0046]-[0049]) wherein the glatiramer acetate is dissolved in a solution to be injected into the body (i.e. a composition) (para [0107]).

polymerizing a mixture of N-carboxyanhydride of L-alanine,-benzyl L-glutamic acid, N-trifluoroacetyl L-Lysine (i.e. trifluoro acetic acid protected L-Lysine) and L-Tyrosine; deprotect benzyl-protected L-Glutamic acid; deprotect trifluoroacetic acid protected L-Lysine; and generate purified glatiramer acetate ([0046]-[0048]).
Ray et al. further teach that the protecting groups on the glutamic acid moiety, i.e., the -benzyl group, and the protecting groups on the lysine moiety, i.e., NE-trifluoroacetyl group, are removed (para 0049]). Ray et al also discloses that the prior art teaches deblocking of the y-benzyl groups (first deprotection) by stirring the protected polypeptide in hydrogen bromide/acetic acid at room temperature, and the removal of the NE-trifluoroacetyl groups (second deprotection) of the copolymer by treatment with 1M piperidine (para [0004]).
Ray et al. additionally teach that the desired molecular weight polypeptide or a pharmaceutically acceptable salt thereof may be controlled by dilution, concentration of the acid added in Step (ii) or Step (b), and/or time (para [0038]), preferably from about 2 kDa to about 30 kDa (para [0104]), which overlap the instant ranges 5-9 kDa and 6.5-7.5 kDa.
Ray et al. further teach the inclusion of water in the depolymerization step so that “the desired molecular weight polypeptide or a pharmaceutically acceptable salt thereof may be controlled by dilution, concentration of the acid added in Step (ii) or Step (b), and/or time” ([0038]). 

Dolitzky teaches a method for producing glatiramer acetate, comprising the steps of: a) polymerizing N-carboxyanhydrides of tyrosine, alanine, y-benzyl glutamate and N-trifluoroacetyl lysine to form protected glatiramer acetate; b) deprotecting protected glatiramer acetate with a solution of hydrobromic acid in acetic acid, the solution comprises less than 0.5% of free bromine and less than 1000 ppm of metal ion impurities, to form trifluoroacetyl glatiramer acetate; c) reacting trifluoroacetyl glatiramer acetate with aqueous piperidine to form a solution of glatiramer acetate; and  (claim 42).
Dolitzky further teaches that after much investigation the inventors discovered that the brominated tyrosine impurity was introduced into the GA through free bromine in HBr/acetic acid. The free bromine was present in 33% HBr/acetic acid bought from a supplier and used in the production process. Measures were taken in order to decrease the level of free bromine in 33% HBr/acetic acid. For example, pre-treatment of HBr/acetic acid with a bromine scavenger was effective in removing some of the free bromine from the HBr/acetic acid solution (paras [0139]-[0140]).
Dolitzky further teaches that the bromine scavenger is phenol (claim 47).
It would have been obvious to one of ordinary skill I the art at the time of the invention to depolymerize with HBr, acetic acid and phenol, and further depolymerizing with piperidine because Ray et al. disclose that the prior art teaches deblocking of the -benzyl groups (first deprotection) by stirring the protected polypeptide in hydrogen bromide/acetic acid at room temperature, and the removal of the NE-trifluoroacetyl 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the general teachings of Ray et al. on the effect of water on the MW of the desired GA to include water at 4-25% because Ray et al. teach that the amount water added at step (bl) influences the MW of GA obtained (Table III). For example, cutting the water content in half in decreasing the volume of the aqueous NaOH solution from 10 mL to 5 mL improves the “product with desired MW cutoff (para. [0149])” from 3 to 4. Therefore, one would be motivated to try a lower level of water until a desired MW is obtained. One would have a reasonable expectation of success because one is optimizing within prior art range or through routine experimentation to obtain a predictable result (see MPEP 2144.05).
	With respect to the limitation “purifying the glatiramer acetate to create purified glatiramer acetate having a pyro-Glu concentration of 2000-7000 ppm and a Mp of 5000-9000 Da”, it is noted that the only active step is the purification step, which as clearly taught by the instant specification is carried out by diafiltration/ultrafiltration (para [0018]). In the instant case, Ray et al. teach that the purification step is carried by diafiltration (paras [0037], [0058], [0079], [0103]), which, as evidenced by Schwartz et st para). Thus, the purification step of Ray et al. is the same step used in the instant application, which will inherently result in the claimed “purified glatiramer acetate having a pyro-Glu concentration of 2000-7000 ppm and a Mp of 5000-9000 Da”.
With respect to claims 20-21 and 39, Ray et al teach glatiramer acetate is an FDA approved drug for the treatment of multiple sclerosis. Ray et al. further teach that the pharmaceutically acceptable glatiramer acetate salt is used in a composition with water and mannitol for injection into multiple sclerosis patients (paras [0105]-[0108]). Therefore, it would have been obvious to prepare a drug product (i.e. a pharmaceutical composition) comprising the purified glatiramer acetate for the treatment of multiple sclerosis.
With respect to claims 3 and 22, Ray et al. do NOT teach the intermediate is dry.
With respect to claims 4 and 23, Ray et al. teach that the desired molecular weight polypeptide or a pharmaceutically acceptable salt thereof may be controlled by dilution (i.e. adding water), concentration of the acid added in Step (ii) or Step (b) (i.e. depolymerization reactions), and/or time” ([0038]). Thus, it would have been obvious to one of ordinary skill in the art to add water at the start or during depolymerization because Ray et al. teach that the amount water present or added during the depolymerization step influences the GA molecular weight.
With respect to claims 5-9 and 24-28, as discussed above, it would have been obvious to optimize the amount of water during the depolymerization reaction because 
	With respect to claims 10-12 and 29-31, Ray et al. teach the depolymerization proceeds for about 1 minute to about 60 hours (para [0035]). 
With respect to claims 13 and 32, and as discussed above, it would have been obvious to one of ordinary skill I the art at the time of the invention to depolymerize with HBr, acetic acid and phenol, and further depolymerizing with piperidine because Ray et al. disclose that the prior art teaches deblocking of the y-benzyl groups (first deprotection) by stirring the protected polypeptide in hydrogen bromide/acetic acid at room temperature, and the removal of the NE-trifluoroacetyl groups (second deprotection) of the copolymer by treatment with 1M piperidine, and Dolitzky teaches depolymerizing with HBr, acetic acid and phenol and further depolymerizing with piperidine.
	With respect to claims 14-16 and 33-35, and as discussed above, it would have been obvious to have 2000 to 7000 ppm of pyro-glu content of the glatiramer acetate because Ray et al. teach glatiramer acetate is an FDA approved drug for the treatment of multiple sclerosis.
	With respect to claims 17 and 36, Ray et al. teach that the desired molecular weight polypeptide is preferably from about 2 kDa to about 30 kDa (para [0104]), which overlap the instantly claimed range of 6.5-7.5 kDa.
	With respect to claims 18 and 37, Ray et al. teach that in one embodiment the protected polypeptide is isolated and dried prior to depolymerization (para [0030]).
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8058235. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
‘235 claims a method for preparing a composition comprising purified glatiramer acetate having a pyroglutamate concentration of 2000-7000 ppm and a Mp of 5000-9000 Da, the method comprising: polymerizing N-carboxy anhydrides of L-alanine, benzyl-protected L-glutamic acid, trifluoroacetic acid protected L-lysine and L-tyrosine to generate a sample comprising intermediate-1; treating the sample comprising intermediate-1 to partially depolymerize and deprotect benzyl-protected L-glutamic acid,  intermediate-2 to deprotect trifluoroacetic acid protected L-lysine, thereby generating intermediate-3; further processing the intermediate-3 to generate glatiramer acetate; and purifying the glatiramer acetate to generate purified glatiramer acetate having a pyroglutamate concentration of 2000-7000 ppm and a Mp of 5000-9000 Da (see claim 1). Note that the US patent claims the same method steps as the instant claims.

Claims 2-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 8859489. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
‘489 claims a method for preparing a composition comprising purified glatiramer acetate having a pyroglutamate concentration of 2000-7000 ppm and a Mp of 5000-9000 Da, comprising: polymerizing N-carboxy anhydrides of L-alanine, benzyl-protected L-glutamic acid, trifluoroacetic acid (TFA) protected L-lysine and L-tyrosine to generate a protected copolymer (Intermediate-1); treating the protected copolymer with HBr and acetic acid to partially depolymerize the protected copolymer and deprotect benzyl protected groups thereby generating a partially depolymerized product; treating the partially depolymerized product with piperidine to deprotect TFA-protected lysines thereby generating glatiramer acetate; and purifying the glatiramer acetate to create purified glatiramer acetate having a pyro-Glu concentration of 2000-7000 ppm and a Mp of 5000-9000 Da, wherein the amount of water present during the entirety of the 
‘489 further claims that the predetermined range of water is 4-25%.
Note that the US patent claims the same method steps as the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658